Citation Nr: 1118071	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic lumbar strain.

2.  Entitlement to service connection for spinal fusion at L3-L4 for spondylosis with spondylolisthesis, to include as secondary to the service-connected chronic lumbar strain.

3.  Entitlement to service connection for adjustment disorder with depressed mood, to include as secondary to the service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	South Dakota Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by which the RO denied entitlement to service connection for spinal fusion at L3-L4 for spondylosis with spondylolisthesis and for 
adjustment disorder with depressed mood, both claimed as secondary to the service-connected chronic lumbar strain.  The RO granted an increased evaluation of 10 percent for the Veteran's service-connected chronic lumbar strain.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The issue of entitlement to service connection for spinal fusion at L3-L4 for spondylosis with spondylolisthesis, to include as secondary to the service-connected chronic lumber strain, must be remanded for an additional medical opinion.  In August 2008, the RO requested a VA examination be conducted and requested that the examiner address the etiology of the claimed back condition, to include whether it is related to the service-connected lumbosacral strain.  In August 2008, the Veteran underwent a VA medical examination by a nurse practitioner.  The examiner opined that it was not likely that the spinal fusion for spondylosis with spondylolisthesis was caused by or a result of service because the low back symptomatology reported by the Veteran was relatively unchanged until the 2003 injury that later required surgery.  The examiner also opined that it was not likely that the spinal fusion for spondylosis with spondylolisthesis was caused by or the result of scoliosis documented on separation.  The examiner explained that the current medical literature did not support a correlation between the two conditions.  The examiner, however, failed to address the relationship, if any, between the spinal fusion and the currently service-connected back disability, to include whether that disability may be aggravated by the service-connected disability.  There is no indication that the examination report was reviewed by a physician.  The Board finds that the examination report and opinions are inadequate to adjudicate the claim and an additional VA opinion is necessary.  See 38 C.F.R. § 3.159(2010).  

The Veteran's low back was last evaluated approximately three years ago.  Additional private medical records added to the claims file since that examination indicate that the Veteran's back condition may have worsened.  In June 2009, he was seen for complaints of leg, back and foot pain that was getting worse.  He reported the back surgery in 2005 and indicted that pain was gradually getting worse overtime.  He reported neuropathic pain in the left leg into his lower left calf in the bottoms of his feet.  It was indicated that on examination flexion was fingertips to kneecaps, with restricted right and left side bending and extension.  In order that the Board have an accurate picture of the current state of the Veteran's service-connected low back disability, a VA orthopedic examination is necessary.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As to the Veteran's psychiatric claim, he underwent a VA mental disorders examination in August 2008.  In the examination report, the examiner opined that there was no relationship between Veteran's psychiatric symptoms and service and no causal connection between the claimed psychiatric disorder and the service-connected lumbar strain because no psychiatric symptoms were present until the post-service 2003 low back injury.  The opinion is not based on a comprehensive review of the record, as the evidence reflects psychiatric symptoms as early as 1981 and again in 1995, well before the Veteran's 2003 on-the-job back injury giving rise to the spinal fusion at L3-L4 for spondylosis with spondylolisthesis.  As such, a new VA mental disorders examination must be scheduled for a thorough opinion as to the origins of the Veteran's claimed psychiatric disorder that is based on a thorough review of the record.  

Updated VA treatment records must be associated with the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Updated private treatment record, if any, should also be obtained.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2010, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran should be informed of any such problem.

2.  Schedule a VA orthopedic examination by a physician for an evaluation of the current severity of the service-connected chronic lumbosacral strain and to address the etiology of the spinal fusion.  The examiner must be provided the claims file and review all pertinent documents in the claims file in conjunction with the examination and provide a complete rationale for all opinions and conclusions.  

All symptoms and manifestations of service-connected chronic lumbar strain must be stated in detail.  Range of motion attributable to this disability should be provided.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected chronic lumbar strain.  The examiner should be requested to provide an opinion as to the extent that low back pain attributed to the service-connected chronic lumbar strain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the low back exhibits weakened movement, excess fatigability, or incoordination as a result of the service-connected chronic lumbar strain.

With regard to the spinal fusion at L3-L4 for spondylosis with spondylolisthesis, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability had had its onset in service or is otherwise related to service, is proximately due to or the result of the service-connected chronic lumbar strain or is aggravated by the service-connected chronic lumbar strain.  If it is determined that the spinal fusion at L3-L4 is aggravated by the Veteran's service-connected chronic lumbar strain, to the extent that is possible, the examiner should determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level of disability.  See 38 C.F.R. §3.310 (2010).  A complete rationale must be given for any opinion expressed. 

3.  Schedule a VA psychiatric examination.  The examiner must be provided the claims file and must review all pertinent documents in the claims file in conjunction with the examination and provide a complete rationale for all opinions and conclusions.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed acquired psychiatric disorder is related to service, is proximately due to or the result of the service-connected chronic lumbosacral strain or is aggravated by the service-connected chronic lumbar strain.  If it is determined that the psychiatric disorder was worsened by the Veteran's service-connected chronic lumbar strain, to the extent that is possible the examiner should determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level of disability.  See 38 C.F.R. §3.310 (2010).  A complete rationale must be given for any opinion expressed.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which reflects consideration of all additional evidence, and the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


